internal_revenue_service number release date index number --------------------------------------------- -------------------------- ------------------------------------------ in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-106468-13 date june legend husband wife trust year year year year date ------------- ------- ----------------------------------------------------------------------------------- ------- ------- ------- ------- --------------------------- dear -------------------------- this letter responds to a letter dated date from your authorized representative and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to three transfers to a_trust the facts and representations submitted are summarized as follows on date in year husband and wife taxpayers created and transferred cash to an irrevocable_trust trust for the benefit of their grandchildren in year and taxpayers made cash gifts to trust taxpayers did not report these gifts on form sec_709 united_states gift and generation-skipping_transfer_tax returns as a result taxpayers’ gst_exemption was not allocated to these gifts the failure to allocate gst_exemption to these gifts was discovered when taxpayers retained new counsel it has been represented that taxpayers each have sufficient gst_exemption available to allocate to these gifts taxpayers request an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate their respective gst_exemption to the year and gifts to trust plr-106468-13 law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect at the time of the gifts provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-106468-13 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied taxpayers are each granted an extension of time of days from the date of this letter to allocate their respective gst_exemption to the year and gifts to trust the allocations will be effective as of the date of each transfer to trust and the value of each transfer to trust as determined for federal gift_tax purposes will be used in determining the amount of gst_exemption to be allocated to trust the allocations should be made on form sec_709 for year and and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-106468-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries lorraine e gardner by ___________________________ lorraine e gardner senior counsel branch office of the chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
